Citation Nr: 1512821	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and E.H.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2006 to March 2008.
      
This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was provided A February 2015 Board hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in the February 2010 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Currently diagnosed schizophrenia is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim for service connection schizophrenia.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Schizophrenia, a form of psychosis, is a chronic disease listed under 38 C.F.R. 
§ 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as schizophrenia, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As a preliminary matter, the Board acknowledges that an October 2007 Physical Evaluation Board determined that the Veteran was not fit for duty due to schizophrenia which preexisted service.  In pertinent part, the findings of the Physical Evaluation Board state, "[t]here is compelling evidence to support a finding that the current condition existed prior to service (EPTS) and was not permanently aggravated beyond natural progression by such service.  Prior to entering active duty the Soldier had disorganization upon leaving college and could not hold a job.  He had an odd affect at that time and appeared to be responding to internal stimuli."

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (2014).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 
7 Vet. App. 238 (1994).

When the Veteran is presumed sound at entrance, the burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The U.S. Court of Appeals for Veterans Claims (Court) in Horn v. Shinseki explained that even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  25 Vet. App. 231, 235 (2012).

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (quoting Yanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232   (1991)); see also Yanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.'").

No disease, injury, or defects related to psychosis were noted on the Veteran's August 2006 report of medical examination, conducted upon entrance into active duty service.  Additionally, the Veteran submitted lay statements from family members who testified that he showed no signs of psychosis prior to entering active duty service.  A November 2008 statement from E.H., the Veteran's father, explained that the Veteran dropped out of college because he was using marijuana, but that there were no signs of psychosis.  E.H. further stated that the Veteran completed Basic Training and Advanced Individual Training without any problems.  Further, the Physical Evaluation Board which recommended the Veteran's discharge found only compelling evidence that schizophrenia existed prior to service, whereas VA regulations require that the evidence is clear and unmistakable for such a finding.  Accordingly, the Board finds that there is not clear and unmistakable evidence that schizophrenia preexisted service.  The Veteran is presumed to have entered service in sound condition, and the case becomes one of direct service connection.

After a review of all the evidence, the Board finds that the Veteran has a current disability of schizophrenia.  VA treatment records dated between October 2008 and February 2010 show a current diagnosis of schizophrenia.  Although a January 2009 VA examination determined that schizophrenia was in remission, the examiner noted that the Veteran is still taking medication to control schizophrenia.  Thus, the evidence weighs in favor of finding that there is a current disability.

The Board next finds that symptoms of schizophrenia were chronic in service and continuous after separation.  Service treatment records clearly document the Veteran's initial hospitalization for schizophrenia after exhibiting bizarre behavior.  He continued to demonstrate symptoms of psychosis in service which led to his discharge.  Private treatment records of July 2008, a few months after separation from service, show treatment for schizophrenia.  As noted above, he continued to seek VA and private treatment for schizophrenia.  He testified in his February 2015 Board hearing that he is still seeking regular psychiatric treatment.  

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current schizophrenia was presumptively incurred in service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for schizophrenia is granted. 



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


